Citation Nr: 1410592	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $53,069.90, to include the validity of the debt.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1988 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  

In November 2011, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  In November 2008, the RO received notice that an arrest warrant was issued against the Veteran on June 28, 2002 pertaining to a violation of probation following a conviction for petty theft. 

2.  The Veteran has been charged with an overpayment of VA compensation in the amount of $53, 069.90.

3.  The Veteran was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense, and was not violating a condition of probation or parole imposed for commission of a felony.  


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of $53,069,90 was based solely upon VA administrative error, such that the debt was not valid and the overpayment was not properly created.  38 U.S.C.A. §§ 5302, 5313B (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.665 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board has fully granted the benefit sought on appeal and, therefore, no discussion of VA's duties to notify or assist is necessary.  

Overpayment

The Veteran contests an alleged overpayment in the amount of $53,069.90.  He has both questioned the validity of this debt and requested waiver of repayment.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).  

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The VA General Counsel has further found that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered.  VAOPGCPREC 6-98 (April 24, 1998).  

Effective December 27, 2001, the law was amended to prohibit the payment of compensation benefits for any period during which a veteran was a fugitive felon.  38 U.S.C.A. § 5313B.  The term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n).  

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, that barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.  SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).  

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  

In the present case, the Veteran receives VA compensation benefits for various service-connected disabilities.  These awards were first effective from September 21, 1995.  In November 2008, the RO received notice from VA's Office of the Inspector General that a warrant for the Veteran had been issued in Florida on June 28, 2002, and this warrant remained active.  The listed offense was "obstructing justice", not otherwise specified.  Upon further investigation, the RO confirmed that the warrant remained active and that the Veteran had been convicted in September 2001 of petit theft - misdemeanor.  He had originally been charged with petit theft and a stolen property offense, the latter of which was dropped as part of a plea bargain arrangement.  

Under Florida law, petit (petty) theft is theft of property valued at $300 or less.  Theft of property valued between $100-300 is petit theft in the first degree, and for property valued at less than $100, petit theft in the second degree.  These crimes are misdemeanors of the first and second degree, respectively.  Fla. Stat. § 812.014(2), (3).  In the present case, upon his conviction the Veteran was sentenced to probation for one year.  Violation of this probation had resulted in the charge of obstructing justice and the issuing of an arrest warrant.  

In August 2010, the Veteran was informed by VA that he was the subject of an outstanding warrant and considered a fugitive felon.  The notice letter from VA proposed to suspend the Veteran's VA benefits from the date of the warrant, June 28, 2002.  In response, the Veteran submitted a copy of an October 2010 Duval County (Florida) Court Order dismissing a D-6 driver's license suspension as having been issued in error.  This Order, however, appears to refer to an unrelated traffic citation matter, and does not pertain to the pending active warrant for the Veteran.  

The Veteran subsequently stated he was traveling to Florida in October 2010 to address this matter.  He then submitted a December 2010 Circuit Court Order terminating his probation and all existing warrants regarding the Veteran.  The December 2010 Order specified that all conditions of the Veteran's probation had been met and he was released from all obligations thereto.  

In a March 2011 decision, the Committee on Waivers and Compromises noted that the overpayment was created because the Veteran received VA benefits while there was an active warrant for his arrest beginning on June 28, 2002 until the warrant was cleared on December 22, 2010.  The Committee determined that the Veteran was at fault for the creation of the debt, as the debt was created due to his fugitive felon status.  The Committee found no finding of fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the indebtedness that would preclude waiver of recovery.  Nevertheless, it was determined that collection of the debt would not be against equity and good conscience and failure to make restitution of the benefits paid would constitute unjust enrichment to the Veteran at the expense of the government.  Therefore, waiver was denied.  

In the April 2011 notice of disagreement and during the November 2011 hearing, the Veteran indicated that he was unaware of the active arrest warrant until he was notified by VA.  He stated that upon conviction for petty theft, he performed community service and otherwise met the terms of his probation.  He moved from Florida to Pennsylvania sometime thereafter and was under the impression he had no further obligations regarding his sentence.  He was not aware of the warrant until he was notified by VA, at which time he made immediate efforts to clear the warrant.  As noted above, the warrant was cleared in December 2010.  The Board notes that according to the December 2010 Order, the Veteran met all terms of his probation and no additional actions were required on his part to clear the warrant.  

While the Veteran has not disputed the amount of overpayment in question, he has argued that the underlying creation of the debt, and thereby the overpayment itself, was improper.  The Veteran has continually asserted that he was unaware of the warrant issued in June 2002 until he was notified of it by VA in 2010.  He also asserts he was unaware of any actions on his part which constituted a violation of probation and resulted in the issuance of the warrant.  He therefore contends that he was erroneously classified as a fugitive felon.

The Board finds credible the Veteran's assertions that he was unaware of any active warrant when he moved from Florida to Pennsylvania, and he thought he had completed all the terms of his sentence.  In Mountford v. Shinseki, 24 Vet. App. 443 (2011), however, the U.S. Court of Appeals for Veterans Claims (Court) determined that actual knowledge that a warrant had been issued with respect to violating the condition of probation or parole was irrelevant and not part of the statutory requirement.  The Court also found that a conviction for a felony was not required to be considered a fugitive felon as had Congress intended an adjudication of guilt to be necessary, the word "conviction" would have been used, mirroring the language of 38 U.S.C. § 5313B(b)(1)(A) , rather than the word "commission."  Mountford, 24 Vet. App. 443, 448 (2011).  

Regardless, the Board notes that there is no indication within the record that the Veteran committed a felony in this case or was under probation for the commission of a felony.  The warrant information indicated that the warrant was issued due to "obstructing justice", with no statutory citation or indication if this offense was classified as a misdemeanor or felony.  An August 2010 RO report of contact indicates that a Florida probation officer stated this charge was related to a probation violation.  The Board notes that Florida criminal offenses involving obstruction of justice generally are found at Fla. Stat. Title XLVI, Chapter 843, and involve both felonies and misdemeanors.  Nonviolent resistance of a parole or probation office is a misdemeanor of the first degree.  Fla. Stat. § 843.02.  The record before the Board contains no indication of any specific action by the Veteran which would constitute a violation of the terms of his probation and result in the issuance of a warrant.  The Board notes that the December 2010 Order noted no violations of probation, and found the Veteran had complied in full with the terms of his probation.  Thus, the Board must conclude that whatever action resulted in the issuance of the June 2002 warrant, it was apparently minor in nature.  

As noted above, the Veteran's original September 2001 conviction was for a misdemeanor offense.  The August 2010 report of contact noted that the Veteran was originally charged with both petit theft and a stolen property offense, a felony under Florida law.  See Fla. Stat. § 812.019.  This felony charge was dropped, however, and thus the Board cannot conclude there is evidence either of conviction or commission of a felony in the present case.  

The Board acknowledges that the term "felony" for the purposes of 38 U.S.C.A. § 5313B and 38 C.F.R. § 3.665(n) can include a ". . . high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal Law."  Id.  Again, the crimes for which the Veteran was convicted are misdemeanors under Florida criminal law, and there is no evidence to suggest that these crimes are considered felony offenses under Federal Law.  

Accordingly, in resolving any benefit of the doubt in favor of the Veteran, the Veteran was not a fugitive felon as defined by VA law and regulation and termination of the Veteran's VA disability compensation payments was unwarranted.  38 U.S.C.A. § 5107(b).  Consequently, the resulting overpayment debt of $53,069.90 is invalid.  See 38 C.F.R. § 1.911; Schaper, 1 Vet. App. at 430.  Since the underlying indebtedness is terminated as a result of this decision, the question of waiver is rendered moot.  


ORDER

As the Board has found that the termination of compensation benefits was improper and the resulting overpayment debt of $53, 069.90 is invalid, the appeal is granted.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


